UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (MARK ONE) (x) Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (Fee Required) For the fiscal year ended March 29, 2008 or () Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the transition period from to Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1235 Bordeaux Drive, Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Common Stock Name of each exchange on which registered: Nasdaq Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of Section 15(d) of the Act.YesoNox Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one.Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller Reporting Company o As of September 28, 2007, the last business day of the registrant’s most recently completed second fiscal quarter, there were 13,772,793 shares of the registrant’s common stock outstanding, and the aggregate market value of such shares held by non-affiliates of the registrant was $469,671,785 based on the closing price reported on the NASDAQ National Market on September 28, 2007. Shares of common stock held by officers, directors and other persons who may be deemed “affiliates” of the Registrant have been excluded from this computation.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The total number of shares outstanding of the Registrant's common stock as of June 10, 2008, was 12,832,336. Documents Incorporated by Reference:Part III incorporates by reference portions of the Company's definitive proxy statement for the Annual Meeting of Shareholders to be held on August 15, 2008 (the "Proxy Statement"). Exhibit Index is on Page 62 Total number of pages is 68 SUPERTEX, INC. ANNUAL REPORT - FORM 10K Table of Contents PART I Page Item 1. Business 1 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 15 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 31 Item 8. Financial Statements and Supplementary Data 32 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 Item 9A. Controls and Procedures 32 Item 9B. Other Information 33 PART III Item 10. Directors, Executive Officers, and Corporate Governance 33 Item 11. Executive Compensation 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 34 Item 13. Certain Relationships and Related Transactions, and Director Independence 34 Item 14. Principal Accountant Fees and Services 34 PART IV Item 15. Exhibits and Financial Statement Schedules 34 Signatures 37 PART I Item 1.Business This Annual Report on Form 10-K includes forward-looking statements.These forward-looking statements are not historical facts, and are based on current expectations, estimates, and projections about our industry, our beliefs, our assumptions, and our goals and objectives.Words such as "anticipates," "expects," "intends," "plans," "believes," "seeks," and "estimates, " and variations of these words and similar expressions, are intended to identify forward-looking statements.Examples of the kinds of forward-looking statements in this report include statements regarding the following: (1) we expect our newer products to be the driver for increased revenue; (2) LED drivers are expected to play an increasing role in our revenue growth in the future; (3)we expect medical ultrasound market to continue to grow in the coming years and we will continue to be a major player in this business; (4) LEDs are planned for headlamps, turn-signal lamps, dome lights, and instrumentation panel backlighting; (5) we expect to continue to step up our research and development efforts in fiscal 2009, and we plan to launch thirty new products; (6 ) we believe that we are well positioned to fulfill our wafer manufacturing capacity needs for the near future; (7) we believe that our activities substantially comply with present environmental regulations; (8) we believe that we will be able to recover our auction rate securities at par value in a future period; (9) we expect that almost all of the current backlog will be shipped in fiscal 2009; (10) we expect our international sales to continue to account for a significant portion of our total sales; (11) we believe that we will be able to substantially meet our production needs from our wafer fabrication and testing facilities in the coming fiscal year; (12) we believe that sales of our high voltage analog switches and multiplexers, high voltage pulser ICs, high-speed MOSFET drivers, and discrete high voltage FETs will continue to increase as the ultrasound market continues to expand globally; (13) we believe that our position as a leading supplier in our targeted markets can only be maintained through continuous investments in research and development; (14) we believe we are competitive with respect to product prices, performance and diversity of product lines, delivery capabilities, customer relationships and the ability to adapt to rapid technological change in the development of new and improved products; (15) we project a continuing decline in sales of single EL inverter products during the first half of fiscal 2009, perhaps with a modest recovery in the second half and we believe that the multi-segment EL inverter products will mitigate the first half decline; (16) we anticipate modest growth in the Telecom market in fiscal 2009; (17) we expect increasing sales in the LED general lighting market in fiscal 2009; (18) we expect to keep R&D spending in fiscal year 2009 at 15% to 17% of net sales and SG&A expenses are expected to increase in absolute dollars as the Company expands sales and marketing presence worldwide to support the expected strong growth while
